COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00436-CV


NAVID, INC. AND NADER                                            APPELLANTS
DARYAPAYMA

                                           V.

INLAND WESTERN EULESS                                               APPELLEE
LIMITED PARTNERSHIP


                                       ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellants' Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 30, 2011




                                    2